Citation Nr: 1538717	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  08-38 847	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a digestive disorder. 

2.  Entitlement to a compensable initial rating for a left eye disability.

3.  Entitlement to a compensable initial rating for a right eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to April 1979 and from October 1979 to June 1981, although he received an other than honorable discharge in 1981, following that last period of service.

The issue of entitlement to service connection for a digestive disorder comes before the Board of Veterans' Appeals (Board/BVA) from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.  The issue of entitlement to a compensable initial rating for a right eye disability comes before the Board from an April 2012 rating decision of the VA's Appeals Management Center (AMC).  And the issue of entitlement to a compensable initial rating for a left eye disability comes before the Board from an August 2012 rating decision of the AMC.

In June 2010, in the interim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of that hearing is of record.  

These matters were previously before the Board in October 2010 and most recently in August 2012, when the Board remanded the issue of entitlement to service connection for a digestive disorder and granted entitlement to service connection for a left eye disability.  

The "downstream" claims of entitlement to a compensable initial rating for the Veteran's left eye disability and entitlement to a compensable initial rating for his right eye disability require further development before being decided on appeal.  So the Board is REMANDING these claims to the Agency of Original Jurisdiction (AOJ).  However, the Board instead is going ahead and deciding the claim of entitlement to service connection for a digestive disorder.



FINDING OF FACT

The most competent and credible, therefore most probative, evidence of record is against finding that the Veteran has a digestive disorder causally related to, or aggravated by, his active military service.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for a digestive disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet.App. 112 (2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet.App. 473 (2006).  

This required notice was provided in April 2007, prior to initially adjudicating this claim in November 2007, so in the preferred sequence.  (At the time, the issue was characterized more generically as for a respiratory condition.)  Regardless, the notice duly apprised the Veteran of the type of evidence and information needed to substantiate this claim and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.

As concerning the additional obligation to assist the Veteran with this claim, the claims file includes service treatment records (STRs), post-service clinical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing suggesting there is any outstanding evidence with respect to this claim for which VA has a duty to obtain. 

The Board also finds that an adequate examination and opinion have been obtained.  The claims file includes January and February 2006 VA examination reports specific to the Veteran's digestive disability.  An opinion since obtained in September 2012 is predicated on his reported symptoms, clinical records, and clinical examination findings.  These reports, especially in combination, contain findings necessary to determine whether service connection is warranted, that is, whether this claimed digestive disorder is related or attributable to his military service.  Adequate rationale has been provided, as well, which is where most of the probative value of an opinion is derived.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed concerning this claim and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to this claim.  Essentially, all available evidence that could substantiate this claim has been obtained to the extent obtainable.

Legal Criteria

Establishing entitlement to service connection generally requires having competent and credible evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) nexus between the claimed disease or injury in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  


In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

A Veteran may be barred from the receipt of benefits where the former service member was discharged or released under certain conditions, including:  other than honorable (OTH) conditions resulting from an absence without official leave (AWOL) for a period of at least 180 days; or willful and persistent misconduct.  See 38 C.F.R. §§ 3.12(c)(6) and (6)(iii)(d)(4). 

Analysis

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, but with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

As a preliminary matter, as noted above, the Veteran received an OTH discharge from his second period of service in 1981.  A review of the claims file does not indicate that discharge has been upgraded.  However, the STRs reflect acute and transitory in-service incidents involving an upset stomach and digestive problems during the earlier period of honorable service from 1975 to 1979.  Thus, he is not automatically barred from the receipt of benefits, see 38 C.F.R. §§ 3.12(c)(6) and (6)(iii)(d)(4), and the Board will proceed with a service-connection analysis based on that earlier period of qualifying service.  


As already alluded to, an essential element of a service-connection claim is a current disability.  And, as discussed below, the Board finds that the Veteran currently has a digestive disorder.  

The Veteran avers that he is currently suffering from a digestive disorder that was caused by his training in boot camp.  Specifically, he explained that he was trained to "eat fast," and that he "guzzled [his] food, an[d] returned back to work quickly."  During his June 2010 Travel Board hearing, he explained that he had gradually noticed a swollen or bloated sensation that had increased with time.  He did not know what was causing the sensation, but said it might be due to inhaling asbestos.

The earliest clinical evidence of a digestive complaint is in 2006, more than two decades after his separation from service.  He was initially seen in January 2006 for complaints of difficulty swallowing.  He explained that he had suffered this pain for about 10 years, or since approximately 1996.  If true, that alleged onset date is still more than a decade after his separation from service.  The diagnosis was dysphagia, globus sensation, probably due to GERD (Gastroesophageal Reflux Disease).  The Veteran mentioned working in a shipyard and wanted to know whether that would cause his symptoms.

During a follow-up examination in February 2006, the Veteran again explained that he had experienced dysphagic symptoms for about 10 years, so since 1996 or thereabouts, but that the symptoms had significantly worsened over the past three years, so since 2003 or thereabouts.  He explained a globus sensation during swallows without odynophagia, and the need to swallow to clear secretions from his throat.

The Veteran underwent a VA barium swallowing function study in February 2006.  The report notes a patient-provided history of 10 years of dysphagic symptoms, including occasional coughing/choking on liquids and bites of food.  The Veteran explained a need to consistently swallow to clear secretions from his throat.  The oropharyngeal swallow function appeared normal.  But he was subsequently seen by a gastrointestinal radiologist who observed severe gastroesophageal reflux occurring spontaneously in the supine right posterior oblique position with intermittent tertiary contractions of the distal esophagus.  The diagnosis was a minor abnormality.  

A VA examination was done in November 2010.  The examiner acknowledged the Veteran's symptoms, including bloating, stomach "gurgling," "phlegm" in his throat, and recurrent intermittent hoarseness.  The Veteran provided a history of a date of onset in 1996, manifested by pain on swallowing food.  He explained that the symptoms had persisted to the then present.  The examiner confirmed the diagnosis of GERD and noted it affects the Veteran's ability to fall asleep easily due to acid reflux.

All of this evidence serves to confirm the Veteran has a digestive disorder.  To warrant service connection, however, there still has to be attribution of this disorder to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And it is in this equally critical respect that the evidence is far less favorable to his claim.

A second essential element to a service-connection claim is an in-service incurrence or aggravation of a relevant disease or an injury.  

The Veteran's STRs (again, from his first period of service that is qualifying) show treatment for an upset stomach several times.  Of note, a June 1975 record reflects an upset stomach and regurgitation three times.  No assessment was provided.  A July 1976 record reflects that he was seen vomiting twice after eating eggs for breakfast while serving on the USS Tarawa (LRA-1).  The assessment was motion sickness.  In a Report of Medical History for reenlistment purposes in October 1979, he denied having stomach, liver, or intestinal trouble.  At his discharge examination in March 1981, the Report of Medical Examination was normal.  In the March 1981 Report of Medical History, he noted air sickness and again denied ever having stomach, liver, or intestinal trouble.  A chronic digestive disorder was not diagnosed during service or upon separation. 

Taking into account those STRs and the Veteran's statements throughout his claims file, the Board finds evidence of acute and transitory in-service incidents involving an upset stomach and digestive problems.  In this regard, the Board notes the incidents were many years prior to separation, and with no records of follow-up treatment or complaints.  To the contrary, the Veteran denied complaints in 1981.  Thus, the Board finds no chronic symptoms in service of a gastrointestinal disorder, such as GERD.  

A final essential element to a service-connection claim is a correlation ("nexus") between the current disability and the disease or injury in service.  Based on the most probative evidence, the Board finds this element has not been met.

As already mentioned, this claim was remanded by the Board in August 2012 for the purpose of obtaining an opinion regarding the etiology of the Veteran's claimed digestive disorder, particularly insofar as its posited relationship with his military service.  An opinion was requested to determine whether it is as likely as not that the present digestive disorder, including GERD, incepted during the Veteran's active military service or is otherwise related or attributable to any disease, event, or injury during his service.  In making this important determination of causation, the examiner was asked to consider the Veteran's STRs documenting his complaints of regurgitation that were not attributed to motion sickness and his presumed exposure to asbestos in service.  

In September 2012, following a review of the Veteran's claims file, an examiner opined that the Veteran's digestive disability was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The rationale provided by the examiner explained that the STRs reflect an upset stomach and regurgitation, but are void of more precise symptomology or a suspected or confirmed etiology.  The examiner explained there is no indication that a digestive disorder was ongoing or recurrent.  He further explained that an upset stomach would be an unusual presentation for GERD as there are many causes for an isolated complaint, such as food intolerances, dietary indiscretions, stress, and viral infections of the gastrointestinal (GI) tract.  The examiner also noted that his review of the medical record dating back to September 1998 did not show any GI complaints until the previously-mentioned 2006 examination.  The examiner surmised the present GERD is most likely, instead, related to the Veteran's body habitus (long-standing obesity) as the Veteran's body mass index (BMI) exceeded 30 in 2004 and has remained above 30 since.  The examiner observed this is around the time the Veteran presented with the complaint of dysphagia and that obesity is a known factor in GERD.  The Board sees that, upon enlistment in 1975, the Veteran, who is approximately 64 inches tall (5 feet, 4 inches), weighed approximately 115 pounds.  By the time of separation in 1981, he weighed approximately 128 pounds.  Thus, the evidence is against a finding of obesity in service.  Conversely, upon examination in December 2005, he weighed approximately 190 pounds, so considerably more.  It is less likely than not his GERD is related to asbestos exposure because, as the VA compensation examiner pointed out, it is most likely the result of the Veteran's body habitus.

In conducting its review, the Board has considered the Veteran's assertions regarding the etiology and initial manifestation of his digestive disability, specifically, that he suffered upper digestive problems in the military from being trained to eat fast and go or that his exposure to asbestos may have caused the digestive disability.  He is competent to report symptoms such as pain or the sensation of an upset stomach.  But he has not been shown to have the experience, training, or education to render a competent medical opinion regarding the etiology of his digestive disability, especially in light of various other presenting conditions over the last decade including:  diabetes, hypertension, dysmetabolic syndrome, debility, and obesity (that latter of which the VA compensation examiner highlighted).  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (indicating the determination of whether lay versus medical evidence is needed to substantiate a claim is dependent on the condition being claimed and made on an individual, 
case-by-case, basis).  The claims file does not contain any competent and credible evidence that the Veteran's digestive disorder is related to or the result of asbestos exposure.  The Board finds that the competent and credible medical evidence and analyses from licensed medical professionals are more probative than lay statements with regard to the etiology of the Veteran's digestive disability.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Further concerning this, the Board also finds the Veteran less than credible as to any statement that the onset of his digestive disorder was in service.  Specifically the Board points out that he has provided conflicting statements as to when he first suffered the disability.  He has claimed that it began in service during boot camp when he was forced to eat rapidly; however, he denied a chronic problem in service.  He has also stated that it may be due to asbestos exposure while later working on a ship.  And he has claimed it began in 1996, approximately 15 years after separation.  To reiterate, the Board finds him competent to relate his symptoms, such as a noticeable upset stomach or regurgitation, but there are no clinical records supporting his contention as to a disability manifested by such in the decade after service.  The Board realizes that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, although such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  In this present case, however, not only is there a lack of clinical documents of GERD or symptoms of such, but the Veteran specifically noted the onset as being in 1996, more than a decade after his separation from service.  The lapse of time between service separation and the earliest documentation of current disability is also a factor for consideration in deciding a service-connection claim.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Moreover, when the Veteran related the onset of his disorder as in 1996 or thereabouts, rather than during his service, it was in the course of him receiving treatment for this disorder.  This is important to point out because Courts have recognized how medical history recounted in the course of medical evaluation and treatment is especially probative (trustworthy) because the declarant has inherent incentive to give the most accurate history to in turn receive the best or most appropriate medical care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board additionally has considered 38 C.F.R. §§ 3.307 and 3.309(a), specifically, whether the Veteran's digestive disability qualifies as a "chronic disease" that can be presumed to have been incurred in service, but finds that it cannot.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's disease is not included in §§ 3.307 and 3.309(a) as a presumptive condition, which also precludes him from showing continuity of symptomatology since his service under § 3.303(b) to link the condition to his service.

In sum, the competent and credible evidence of record reflects that the Veteran's digestive disability is not causally related to, and was not aggravated by, his service.  As such, service connection for this digestive disability is not warranted.  And as the preponderance of the evidence is against this claim, for the reasons and bases discussed, the benefit-of-the-doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990). 


ORDER

The claim of entitlement to service connection for a digestive disorder, including GERD, is denied.


REMAND

In the April 2012 rating decision that also is at issue in this appeal, the RO/AMC granted service connection for double vision in the right eye with an evaluation of zero percent (so noncompensable) retroactively effective from February 22, 2007.  In another rating decision later that same year, in August 2012, the RO/AMC additionally granted service connection for a left eye disability, also an initial evaluation of zero percent retroactively effective from February 22, 2007.  The RO/AMC has since received two statements in October 2012, one from the Veteran and one from his representative, both expressing disagreement with the rating percentages assigned in the April and August 2012 rating decisions.  In other words, they are contesting the noncompensable ratings initially assigned for the bilateral (right and left) eye disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Their statements are tantamount to a timely Notice of Disagreement (NOD) with the initial ratings for these disabilities.  38 C.F.R. § 20.201.  The Veteran has not been provided a Statement of the Case (SOC) concerning these "downstream" claims, however, and the Court has indicated the appropriate disposition in this circumstance is to remand, rather than merely refer, the claims.  Manlincon v. West, 12 Vet.App. 238(1999).

The Veteran also must be given opportunity in response to this SOC to also file a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of these downstream claims to the Board.  38 C.F.R. § 20.200.

Accordingly, these claims are REMANDED for the following action:

In response to his timely NOD in October 2012, provide the Veteran an SOC concerning his contestation of the ratings initially assigned for his left and right eye disabilities.  Also advise him that he will need to file a timely Substantive Appeal (VA Form 9/equivalent) in response to this SOC to complete the steps necessary to perfect his appeal of these "downstream" claims to the Board.  Only if he does should these claims be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet.App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


